ACCEPTED
                                                                          03-13-00817-CV
                                                                                  5268395
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                     5/13/2015 2:01:18 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                       No. 03-13-00817-CV
________________________________________________________________
                                                        FILED IN
                                                 3rd COURT OF APPEALS
                  IN THE COURT OF APPEALS            AUSTIN, TEXAS
             THIRD DISTRICT OF TEXAS, AUSTIN     5/13/2015 2:01:18 PM
________________________________________________________________
                                                   JEFFREY D. KYLE
                                                         Clerk

SETON FAMILY OF HOSPITALS D/B/A SETON MEDICAL CENTER,

                            Appellant,

                                v.

                    BEVERLY J. HAYWOOD,

                            Appellee.
________________________________________________________________

             ON INTERLOCUTORY APPEAL FROM
   THE 345TH JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS
________________________________________________________________

APPELLANT’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                        LETTER BRIEF
________________________________________________________________

                                     EMILY J. DAVENPORT
                                     State Bar No. 24012501
                                     REED, CLAYMON, MEEKER &
                                     HARGETT, PLLC
                                     5608 Parkcrest Drive, Suite 200
                                     Austin, Texas 78731
                                     (512) 660-5960
                                     (512) 660-5979 (Facsimile)

                                     Attorneys for Appellant



                                1
TO THE HONORABLE COURT OF APPEALS:

        Pursuant to Texas Rule of Appellate Procedure 38.7, Appellant

respectfully requests that the Court grant it leave to file a supplemental

letter brief in response to Appellee’s letter brief concerning Ross v. St.

Luke’s Hosp., No. 13-0439 (Tex. May 1, 2015).

        Appellee was granted leave to file her letter brief concerning Ross

on May 8, 2015. Her letter brief was accepted as filed on May 11, 2015. If

leave is granted, Appellant will file its reply brief on or before May 23,

2015.

                                    PRAYER

        Seton prays that the Court grant this Motion and allow it to file a

supplemental letter brief.

                              Respectfully submitted,



                              By:   s/ Emily J. Davenport
                                 EMILY J. DAVENPORT
                                 State Bar No. 24012501
                                 ROBERT L. HARGETT
                                 State Bar No. 08996550
                                 JANICE M. BYINGTON
                                 State Bar No. 24006938
                              REED, CLAYMON, MEEKER & HARGETT,
                              PLLC
                              5608 Parkcrest Drive, Suite 200

                                      2
Austin, Texas 78731
(512) 660-5960 – telephone
(512) 660-5979 – facsimile
edavenport@rcmhlaw.com
rhargett@rcmhlaw.com
jbyington@rcmhlaw.com

Attorneys for Appellant




       3
                  CERTIFICATE OF CONFERENCE

     Pursuant to Tex. R. App. P 10.1(a)(5), Appellant has conferred with
counsel for Appellee, Robert C. Alden, and he has expressed no objection
to Appellant seeking leave to file its letter brief.


                                     /s/ Emily J. Davenport
                                  Emily J. Davenport


                CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing motion has been compiled using
a computer program in Word with 14-point font conventional typeface for
the body of the motion. Excluding the portions exempted pursuant to Tex.
R. App. P. 9.4, this motion contains 107 words.


                                 /s/ Emily J. Davenport
                                   Emily J. Davenport




                                   4
                    CERTIFICATE OF SERVICE

      Pursuant to rule 9.5 of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the foregoing instrument
has been sent by e-mail and certified mail, return receipt requested to
the following counsel of record on this 13th day of May, 2015:

Robert C. Alden
Byrd, Davis Furman & Alden, LLP
707 West 34th St.
Austin, TX 78705
(512) 454-3751
ralden@byrddavis.com



                                     /s/ Emily J. Davenport
                                Emily J. Davenport




                                  5